UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1119


DERRICK LAMONT ENGLISH,

                    Debtor - Appellant,

             v.

TIMOTHY P. BRANIGAN,

                    Trustee - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:18-cv-03549-TDC)


Submitted: June 20, 2019                                          Decided: June 24, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Lamont English, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derrick Lamont English appeals the district court’s order dismissing his appeal

from the bankruptcy court’s order dismissing his Chapter 13 bankruptcy proceeding. We

have reviewed the record and find no reversible error. Accordingly, although we grant

leave to proceed in forma pauperis, we affirm for the reasons stated by the district court.

English v. Branigan, No. 8:18-cv-03549-TDC (D. Md. Jan. 15, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2